DETAILED ACTION
	This Office Action is responsive to the Applicant’s June 27, 2022 arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
US2016/0322639 to Jeong (“JEONG,” cited by Applicant’s 12/30/2019 IDS)
US2015/0050554 to Fukumine (“FUKUMINE,” cited by 12/30/2019 IDS)
Response to Arguments
	The arguments and remarks received June 27, 2022 (“Remarks”) traversing the March 25, 2022 Non-Final Rejection have been fully considered. It is respectfully submitted that the Applicant’s arguments are not persuasive and the rejections set forth by the Non-Final Rejection are maintained.
	The Applicant contends that the Applicants' results of testing the dissolution profile of an HNBR are unpredictable such that the person of ordinary skill in the art would not consider the substitution of an acrylate hydrogenated nitrile butadiene rubber to have a reasonable expectation of success in producing the same result (e.g., clear dissolution as opposed to a turbid one). In other words, it would not be obvious to make the substitution from FUKUMINE into JEONG without hindsight since the data of the instant case and JEONG show conflicting dissolution capabilities for the HNBR disclosed in JEONG, and because substitution of an acrylate group into the HNBR was not known to have a reasonable expectation of creating a successful dissolution profile. Remarks at 5, 6.
	Contrary to the Applicant’s argument, one of ordinary skill in the art would have been motivated to utilize a hydrogenated acrylonitrile butadiene rubber as the binder in JEONG, and would have had a reasonable expectation of success in doing so based on the disclosures of JEONG and FUKUMINE using nothing more than routine experimentation and ordinary skill.
	While the Applicant’s arguments focus on the dissolution profile of HNBR and HANBR, however such a profile is not part of the claim language as currently written, and instead, the claims are directed to a cathode of an all solid state lithium ion battery. One of ordinary skill in the art reading JEONG would have understood that it was known in the art to use HNBR as a cathode binder for solid state lithium ion battery cathodes, and that limiting residual double bond content to be within a certain range improves performance by limiting reactivity against the sulfide based compounds of the system (JEONG, ¶86). Furthermore, because JEONG recognizes that acrylonitrile containing HNBR may be used as the binder (¶53), one of ordinary skill in the art reading FUKUMINE and the disclosed benefits achieved by hydrogenated acrylonitrile butadiene rubbers, would have been motivated to utilize HANBR as the cathode binder in JEONG. Lastly, both JEONG and FUKUMINE disclose use of the butadiene rubber binder in cathodes for batteries and teach methods of making providing one of ordinary skill in the art a sufficient level of guidance to make and use the claimed invention with a reasonable expectation of success. 
	Because the prior art relied upon teaches each of the claimed limitations, a motivation to modify JEONG to arrive at the claimed invention, and provides detailed guidance to one of ordinary skill in the art to make the prior art structure, the Applicant’s arguments are not persuasive and the rejections are maintained.
					Claim Interpretation
Claim 1, in the preamble, recites “produced by applying onto a substrate a slurry in which an active material, a conductive material, a sulfide-based solid-state electrolyte, a binder and a solvent are mixed” and this language is interpreted to be product-by-process claim language. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Here, the product by process claim language of Claim 1 imparts the required structure of a mixture of an active material, conductive material, sulfide-based solid-state electrolyte, and binder to the claimed cathode of an all-solid-state lithium-ion battery. A solvent is not necessarily required, and neither is the slurry form of the mixture, because the solvent containing slurry may be dried to remove the solvent and form the cathode. 
Claims 3-5 further limit the solvent of the product-by-process claim language of Claim 1 and accordingly do not impart any further structure required of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0322639 to Jeong in view of US2015/0050554 to Fukumine.

	Regarding Claim 1, JEONG discloses a cathode of an all-solid-state lithium-ion battery ( abstract, ¶ [0015]) produced by applying onto a substrate a slurry in which an active material, a conductive material, a sulfide-based solid-state electrolyte, a binder and a solvent are mixed (¶ [0015]-[0016]), wherein the binder is a hydrogenated nitrile butadiene rubber (HNBR), which comprises an amount of remaining double bonds in an amount of 0-5.5% which is within the claimed range of more than 0% and not more than 5.5% based on the total amount of the butadiene rubber. 
	JEONG does not disclose that the binder is a hydrogenated acrylate-nitrile-butadiene rubber (H-ANBR), and instead discloses the binder is a hydrogenated nitrile butadiene rubber (HNBR) as noted above.
	FUKUMINE teaches a binder for a lithium ion battery cathode (abstract) that is a hydrogenated acrylate-nitrile-butadiene rubber (H-ANBR) (¶[0080] and Example 1 at ¶ [0217]-[0220]) and this binder improves adhesion to the active material and current collector, dispersibility of the active material in the slurry composition, high temperature performance and swelling (¶ [0036]-[0042]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified JEONG to comprise the binder of FUKUMINE thus resulting in the claimed invention. The motivation for doing so would have been to utilize a similar binder type that demonstrates improvements in binding, dispersibility, high temperature performance, and swelling, as taught by FUKUMINE. 
	It would have been further obvious to have included the binder taught by FUKUMINE in the invention of JEONG, further having an amount of remaining double bonds within the claimed range because JEONG teaches that an amount of double bonds within this range in a nitrile containing diene, similar to the diene rubber of FUKUMINE, prevents the butadiene rubber binder from being hardened during use because of the resulting low reactivity against a sulfide based compound (JEONG ¶[0052]).
	Furthermore, modifying JEONG in view of FUKUMINE as asserted above with respect to Claim 1 results in the all-solid-state lithium-ion battery of Claim 10, the all-solid-state lithium-ion battery comprising a cathode, wherein the cathode is produced by applying onto a substrate a slurry in which an active material, a conductive material, a sulfide-based solid-state electrolyte and a binder are mixed, and wherein the binder is a hydrogenated acrylate-nitrile-butadiene rubber (H-ANBR) which comprises remaining double bonds in an amount of more than 0% and not more than 5.5%.  
	Furthermore, with respect to Claim 14, modifying JEONG in view of FUKUMINE as asserted above also results in the all-solid-state lithium-ion battery of Claim 14, wherein the H-ANBR comprises remaining double bonds in an amount of more than 0% and not more than 0.9%.  
	Regarding Claim 2, JEONG further discloses an amount of residual double bonds of 0-5.5% and that in certain embodiments the residual amount of double bonds is more than 0 and equal to or less than 0.9% (JEONG at ¶ [0054]) which overlaps the claimed range. Accordingly, it would have been further obvious to have selected the amount of remaining double bonds to be within the claimed range of more than 0% and not more than 0.9% in order to find and utilize a workable range of double bond content within the range taught by JEONG and suitable to produce the desired reduction in hardening and reactivity with sulfide materials in the cathode, consistent with the teachings of JEONG.
	Regarding Claim 3, JEONG further discloses wherein the slurry contains as solvent cyclopentyl methyl ether (CPME) (JEONG, Claim 3).
	Regarding Claim 4, JEONG further discloses wherein the ketone-based solvent is acetone or methyl ethyl ketone (MEK) (JEONG, Claim 6).  
	Regarding Claim 5, JEONG further discloses wherein the cyclopentyl methyl ether (CPME) and the ketone-based solvent are present in a weight ratio of 9:1 to 8:2 which overlaps the claimed range of 9.9:1 to 8:2 (JEONG, Claim 7).  
	Regarding Claim 6, FUKUMINE further discloses wherein the H-ANBR comprises an amount of nitrile repeating units of the nitrile content is 2 to 50 wt. % (FUKUMINE ¶ [0020], Claim 3) which overlaps the claimed amount of 15% to 30% by weight, and an amount of acrylate repeating units of 5 to 50 wt.% (FUKUMINE ¶ [0019], Claim 2) which overlaps the claimed range of 20% to 40% by weight, based on the total amount of the H-ANBR.  
	Regarding Claim 7, FUKUMINE further discloses nitrile content of 20 to 50 wt.% which overlaps the claimed amount of 21 wt.% of the H-ANBR; and further discloses 5 to 50 wt.% acrylate which overlaps the claimed amount of 25% wt. of the H-ANBR (FUKUMINE ¶[0019]-[0020]).
	Regarding Claim 8, FUKUMINE further discloses the nitrile content is 2 to 50 wt. % (FUKUMINE ¶ [0020], Claim 3) which overlaps the claimed amount of 21% by weight and the acrylate content is 5 to 50 wt.% (¶ [0019]) which overlaps the claimed range of 25% by weight.  Furthermore, providing the H-ANBR with the amount of residual double bonds taught by JEONG, as asserted above with respect to Claim 1, results in the claimed amount of remaining double bonds in the H-ANBR of 0.9%.
	Regarding Claim 9, JEONG further discloses the amount of remaining double bonds in the H-ANBR is 5.5%, and FUKUMINE discloses the acrylate content is 25% by weight as discussed above rendering the claimed combination obvious.
	Regarding Claim 11, JEONG further discloses wherein the slurry contains as solvent cyclopentyl methyl ether (CPME) (JEONG, Claim 3).  
	Regarding Claim 12, FUKUMINE further discloses an amount of nitrile repeating units of the nitrile content is 2 to 50 wt. % (FUKUMINE ¶ [0020], Claim 3) which overlaps the claimed amount of an amount of nitrile repeating units of 21% to 30% by weight.  
	Regarding Claim 13, JEONG further discloses FUKUMINE further discloses an amount of acrylate repeating units of 5 to 50 wt.% (FUKUMINE ¶ [0019], Claim 2) which overlaps the claimed range of an amount of acrylate repeating units of 25% to 35% by weight, based on the total amount of the H-ANBR.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729